Case 1:20-cv-04327-AT Document 31 Filed 11/13/20 Page 1 of 1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

ANTONIA VARGAS SANCHEZ, DOC #: —
individually and on behalf of others DATE FILED: _ 11/13/2020 _

similarly situated,

 

Plaintiff,
-against- 20 Civ. 4327 (AT)

PRIMOS LIVE POULTRY INC. ORDER
(D/B/A VIVEROLOS PRIMOS #2),
PEDRO RODRIGUEZ, ABDUL DOE,
and HAREH DOE,

 

Defendants.
ANALISA TORRES, District Judge:

 

On July 17, 2020, the Court directed Plaintiff to resubmit his default judgment materials in
accordance with Attachment A to the Court’s Individual Practices in Civil Cases by August 14, 2020.
ECF No. 21. Plaintiff failed to comply with that order. On October 6, 2020, the Court issued another
order, adjourning the initial pretrial conference sine die, and directing Plaintiff to resubmit his
materials for default judgment. ECF No. 30. Once again, Plaintiff failed to comply with that order.

Plaintiff has failed to comply with multiple court orders and is reminded that under Rule 41(b)
of the Federal Rules of Civil Procedure, an action may be dismissed “[i]f the plaintiff fails to
prosecute or to comply with [the federal rules] or a court order.” Fed. R. Civ. 41(b). “Rule 41(b)
gives the district court authority to dismiss a plaintiff's case swa sponte for failure to prosecute.”
Davis v. Town of Hempstead, 597 F. App’x 31, 32 (2d Cir. 2015) (internal quotation marks omitted).

By November 30, 2020, Plaintiff shall resubmit his materials for a default judgment in
accordance with Attachment A to the Court’s Individual Practices in Civil Cases. Failure to do so
shall result in dismissal pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. See Baptiste
v. Sommers, 768 F.3d 212 (2d Cir. 2014).

SO ORDERED.

Dated: November 13, 2020
New York, New York

CQ-

ANALISA TORRES
United States District Judge

 
